Opinion issued January 29, 2004






 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00010-CR
____________

IN RE TOMMIE THOMPSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Tommie Thompson, has filed in this Court a petition for writ of
mandamus, complaining that the district clerk refused to send him copies of certain
documents in cause number 356973 and that the trial court declined to rule on his
motion to review the record in that case.  According to the petition, relator needs the
documents to prepare an article 11.07 writ of habeas corpus.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2004).  Although not named in the petition,
respondents are the Honorable George Godwin, judge of the 174th District Court, and
Charles Bacarisse, Harris County District Clerk.  We deny the petition.
               We have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d
691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); Summit Savings Ass'n
v. Garcia, 727 S.W.2d 106, 107 (Tex. App.—San Antonio 1987, orig. proceeding). 
We have no jurisdiction over post-conviction writs of habeas corpus in felony cases. 
See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann.
art. 11.07, § 3 (Vernon Supp. 2004).  Therefore, relator’s complaint against the
district clerk does not affect our jurisdiction.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).